Case 1:19-cv-00044-LPS Document 179 Filed 04/04/19 Page 1 of 1 PageID #: 7263

                     MORRIS, NICHOLS, ARSHT                &   TUNNELL       LLP

                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                           (302) 658-9200
                                        (302) 658-3989 FAX
BRIAN P. EGAN
(302) 351-9454
began@mnat.com



                               Original Filing Date: April 3, 2019
                               Redacted Filing Date: April 4, 2019



The Honorable Leonard P. Stark                                         VIA ELECTRONIC FILING
United States District Court                                                & HAND DELIVERY
 for the District of Delaware
844 North King Street                                            REDACTED - PUBLIC VERSION
Wilmington, DC 19801

        Re:      Cipla Ltd. et al. v. Amgen Inc. and Teva Pharms. USA, Inc., C.A. No. 19-44 (LPS)

Dear Chief Judge Stark:

                As you are aware, Amgen submitted five exhibits to the Court at yesterday’s hearing.
I enclose with this letter stamped and labeled copies of those exhibits, which the Court ordered the
parties must treat as for Outside Counsel Only. These documents were produced to outside counsel
for Cipla earlier today. Cipla has informed us that it does not object to the Court considering these
documents.

                 .


                                                     Respectfully,

                                                     /s/ Brian P. Egan

                                                     Brian P. Egan (#6227)

BPE/rah
Enclosures (via Hand Delivery)
cc:    Clerk of the Court (via hand delivery w/enclosures)
       All Counsel of Record (via electronic mail w/o enclosures)
